                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

POPSOCKETS LLC,
                                                    Case No. 19-cv-01343
               Plaintiff,
                                                    Judge Gary Feinerman
v.
                                                    Magistrate Judge Sunil R. Harjani
3C BATTERYPACK STORE, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on April 30, 2019 [43], in favor

of Plaintiff PopSockets LLC (“PopSockets” or “Plaintiff”), and against the Defendants Identified

in Schedule A in the amount of two hundred thousand dollars ($200,000) per Defaulting

Defendant, and Plaintiff acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendant:

               Defendant Name                                         Line No.
             LEMFO Official Store                                        44

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
Dated this 16th day of August 2019.   Respectfully submitted,


                                      /Allyson M. Martin/___________
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law

                                      Counsel for Plaintiff PopSockets LLC




                                         2
